DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for determining a mental state of a user and selecting and outputting audio and visual content based on a detected mood. Under MPEP 2106.04(a)(2)(ll)(C), concepts relating to mental processes, in particular managing human behavior, are drawn to abstract ideas. This judicial exception is not integrated into a practical application because the provision of generic computer components does not add a meaningful limitation to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106.  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:
Petitioner's claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11 -1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53. But what petitioner characterizes as specific hardware— a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954, 958, 1257—is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F.3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U.S., at 610-611).

Id. at pp 1984-1985. Turning to the claimed invention, a method of determining a mental state of a user is abstract.  See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying content based on the analysis, is directed to an abstract idea.  The claims are directed to a system and method comprising a generic computing device which under Alice is not sufficient to impart patentability to the system or method.  
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology. Rather, generic computer components are used in their usual and customary way to perform the method. The claimed method does not require the use of a particular machine, as a generic computer system is not a “particular machine” under Alice, nor does it result in the transformation of a physical article.  The provision of a sensor for determining a physiological state of a user is not sufficient to overcome the rejection, as the sensor is a generic component being used in its usual and customary way. See Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), as cited in MPEP 2106.05(D)(II), which held that the inclusion of a scanner in its system was not sufficient to amount to significantly more than the abstract idea of receiving and storing information, as the use of the scanner to retrieve information was well-understood, routine and conventional.

Dependent claims 2-9, 11-13 and 15-20 also fail to recite limitations which would overcome the rejection. The computer components of claims 2-5, 11-13 and 15-17 are generic components that are well-known to general purpose computer systems, being used in their usual and customary way.  Claims 6, 8 and 19 are directed to types of information being sensed, which is abstract.  Claim 7 recites a method of analyzing information, which is a mental process.  Claims 9 and 20 recite specific colors to be displayed, which is again directed to an abstract idea.  Claim 18 recites a generic method of storing information, which under Content Extraction is also an abstract idea.  Because the claimed invention does not involve significantly more than the abstract concept of determining a mental state of a user and selecting and outputting audio and visual content based on a detected mood, the claims are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 5-9, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in view of Kim (US 20170339484) in further view of Tan et al. (US 20190307351) 17.   Rahman discloses a method comprising: receiving a physiological parameter via a sensor in a device case (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded); providing the physiological parameter to an application installed on a device contained in the device case (para. 31 the sensor data is used by the system to identify the affective state, where the affective state is determined using the affective state prediction unit, 420); determining a mood state based on the physiological parameter (para. 31 the affective state of the user is determined using the affective state prediction unit, 420, and by using the sensor data relating to the physiological data, 421), selecting one or more songs based on the mood state (para. 52 discusses the system will provide different music based on an observed emotional state).  Rahman does not disclose the steps step wherein the mood state has an associated color; changing based on selected one or more songs and via the application installed on the device, a song sequence of a playlist comprising the selected one or more songs; and causing a light source in the device case to display a color associated with the mood state.  Kim teaches a method including a step of changing based on selected one or more songs and via the application installed on the device, a song sequence of a playlist comprising the selected one or more songs (para. 55 the system uses bio-signals to create and modify playlist based on a mood or emotion which includes songs that are identified with a given emotion, Fig. 12 presents how the system automatically selects songs and changes songs based on the identified mood, para. 77 songs are identified based on emotion and a preexisting playlist can be played or selected, para. 82 states that the songs are selected based on a mood and then a playlist is created including different songs and the playlist is capable of being modified over time based on the emotions identified). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined selecting a song based on a person’s mood to be played and added to a playlist, as taught by Kim, with the wearable mood sensing system, as disclosed by Rahman, for the purpose of creating a wearable device that is able to present a user with particular music based on a mood in order to help keep the user in the given mood or change a mood into a better mood. Further, neither Rahman nor Kim disclose a step wherein the mood state has an associated color; and displaying the color associated with the mood state via a light source in the device case. Tan teaches a method wherein the mood state has an associated color (para. 53 discussing a wearable device which is able to present using a light source a particular color based on a mind state or mood determined, para. 57 discusses colors which are associated with different moods); and displaying the color associated with the mood state via a light source in the device case (para. 53 a wearable device which contains different LED lights that will change to a particular color to show a particular emotion, para. 57 discusses different examples of colors that are associated with different moods). Tan further discloses at paragraphs [0059], [0061] and [0062] that colors and/or patterns may be displayed based on the mental state of the user.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined displaying colored lights from a wearable device to indicate a mood, as taught by Tan, with the wearable mood sensing system, as disclosed by Rahman, for the purpose of creating a training system that helps identify and present a user’s mood to another person without having to ask that person how they are feeling.  Applicant is further advised that the content of nonfunctional descriptive material will not overcome the prior art where there is no new and nonobvious functional relationship between the material and the underlying computer system, and where the system merely serves as support for information directed toward conveying meaning to a human reader.  See MPEP 2111.05(III).  In this case the device merely serves as support for the color or pattern displayed thereon.  The provision of a pattern rather than a color recites nonfunctional descriptive material under MPEP 2111.05, particularly given that any pattern inherently comprises one or more colors.

In regards to claim 2, Rahman in view of Kim in further view of Tan discloses the method of claim 1. Further, Rahman discloses that its device case draws power from a power source (para. 22 discusses the device 110a or 410a being a wearable computing device which contains sensors to collect data about the user, Fig, 5 shows the plurality of sensors which are part of the device, it is inherent that the device has some sort of power source in order to run the computing device).
In regards to claims 5 and 17, discloses that the device comprises a smart watch (para. 22 discusses the wearable device, being a wearable computing device, 110a or 410a, this suggests the provision of a smartwatch due to the fact that smartwatches are well-known wearable computer devices).
 In regards to claim 6, Rahman in view of Kim in further view of Tan discloses the method of claim 1. Further, Rahman discloses that the physiological parameter comprises one or more of temperature, heart rate, or a blood pressure (para. 23 discussing the different physiological information that can be recorded includes heart rate, blood pressure, and body temperature).
In regards to claim 7, Rahman in view of Kim in further view of Tan discloses the method of claim 1. Further, Rahman discloses that determining the mood state comprises: determining a value of the physiological parameter (para. 32 the physiological sensor will determine a sensor derived value); comparing the value to a mood index (para 32 the sensor derived value will provide an intensity of the affective state or the particular mood, para. 40 discusses examples of different values and the mood determined); and selecting a mood from the mood index based on the value (para. 40 the value will allow the mood to be determined, i.e. if the value is a negative value then the user will be in a negative state such as irritable, para. 44 gives particular moods of the person when the value is positive ).
In regards to claims 8 and 19, Rahman discloses that the mood state is happy, excited, sad, or angry (para. 40 the system determines using a value if the person is irritable, or angry, para. 44 the system will also use the value to determine if a person is sad or happy, para. 52 the system can determine if the user is happy or excited).
In regards to claims 9 and 20, Rahman fails to disclose that the colors associated with each mood state are one or more of yellow, blue, green, red, orange, or purple.” Kim teaches that the colors associated with each mood state are one or more of blue or red (para. 57 discusses having the system display different colored lights based on a mood observed such as blue or red). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the different colors associated with a particular mood state, as taught by Kim, with the modified system of Rahman, for the purpose of creating a monitoring device which is able to identify a person’s mood without having to ask that person how they are feeling. However, this limitation can also be viewed as being printed matter which is not functionally related to the method, see In re Gulack 2017 USPQ 401 (Fed. Circ. 1983), the fact that the content of the printed matter is placed on a substrate (e.g. displaying a colored light) device more convenient by providing an individual with a particular color based on their mood, but does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus there is no novel or unobvious functional relationship between the printed matter e.g. the color, and the substrate, e.g. displayed light, which is required for patentability.
In regards to claim 14, Rahman discloses that its system comprises: a first device comprising: a physiological sensor for sensing a physiological parameter of a user (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded); a power source configured to supply power to the physiological sensor (para. 22 discusses the device 110a or 410a being a wearable computing device which contains sensors to collect data about the user, Fig, 5 shows the plurality of sensors which are part of the device, it is inherent that the device has some sort of power source in order to run the computing device); an input/output unit configured for coupling to a device to exchange one or more of power and data (para. 23 the wearable device 110a or 410a will exchange information relating to the affective state determined to the mobile input/output and computing device 113, the input/output unit would inherently be a transmitter part of the wearable device, 110a or 410a which is used to send information over the network to the computing device, 113); a first processor configured to: receive a physiological parameter via a sensor in a one or more devices (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded, Fig. 5 shows the plurality of sensors used to collect physiological data, para. 23 states the different physiological parameters that can be measured), and provide the physiological parameter to an application installed on one or more devices (para. 21 the system contains a computer program application on the computing device 405 or 113, para. 45 discussing how figure 8A-C show the exchange between the computing system application and the wearable device); and a second device (para. 23 the mobile input/output and computing device would be the second device) comprising: a power source (para. 23 discusses the mobile input/output and computing device, this would be a phone or computer, 113 which inherently would contain its own power source); a input/output unit configured for coupling to a device to exchange one or more of power and data (para. 35 the wearable device 110a or 410a communicates with a computing device, 405 over a network 432, information about an affective state can be sent between the two); a second processor configured to: determine a mood state based on the physiological parameter (para. 31 the affective state of the user is determined using the affective state prediction unit, 420, and by using the sensor data relating to the physiological data, 421), select one or more songs based on the mood state (para. 52 discusses the system will provide different music based on an observed emotional state), but fails to disclose a light source for displaying a color; wherein the mood state has an associated color, and provide a command to the first device to cause the light source of the first device to display the color. Kim teaches that its device and method comprise changing, based on the selected one or more songs, a song sequence of a playlist comprising the selected one or more songs (para. 55 the system uses bio-signals to create and modify playlist based on a mood or emotion which includes songs that are identified with a given emotion, Fig. 12 presents how the system automatically selects songs and changes songs based on the identified mood, para. 77 songs are identified based on emotion and a preexisting playlist can be played or selected, para. 82 states that the songs are selected based on a mood and then a playlist is created including different songs and the playlist is capable of being modified over time based on the emotions identified). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined selecting a song based on a person’s mood to be played and added to a playlist, as taught by Kim, with the wearable mood sensing system, as disclosed by Rahman, for the purpose of creating a wearable device that is able to present a user with particular music based on a mood in order to help keep the user in the given mood or change a mood into a better mood. Further, neither Rahman nor Kim disclose a light source for displaying a color; wherein the mood state has an associated color, and provide a command to the first device to cause the light source of the first device to display the color. Tan teaches, a light source for displaying a color (para. 53 a wearable device which contains different LED lights that will change to a particular color to show a particular emotion) wherein the mood state has an associated color (para. 53 discussing a wearable device which is able to present using a light source a particular color based on a mind state or mood determined, para. 57 discusses colors which are associated with different moods); and provide a command to the first device to cause the light source of the first device to display the color (para. 53 the system receives the mood determined and will change color based on the mood, para. 57 discusses different examples of colors that are associated with different moods). Tan further discloses at paragraphs [0059], [0061] and [0062] that colors and/or patterns may be displayed based on the mental state of the user.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined displaying colored lights from a wearable device to indicate a mood, as taught by Tan, with the wearable mood sensing system, as disclosed by Rahman, for the purpose of creating a training system that helps identify and present a user’s mood to another person without having to ask that person how they are feeling.  Applicant is further advised that the content of nonfunctional descriptive material will not overcome the prior art where there is no new and nonobvious functional relationship between the material and the underlying computer system, and where the system merely serves as support for information directed toward conveying meaning to a human reader.  See MPEP 2111.05(III).  In this case the device merely serves as support for the color or pattern displayed thereon.  The provision of a pattern rather than a color recites nonfunctional descriptive material under MPEP 2111.05, particularly given that any pattern inherently comprises one or more colors.

Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in view of Kim (US 20170339484) and Tan et al. (US 20190307351), and in further view of Fenuccio et al. (US 20140375465).  In regards to claims 3 and 15, the modified method and system of Rahman discloses the above mentioned, but is silent to the power source comprising one or more batteries. Fenuccio discloses a smartwatch wherein the power source comprises one or more batteries (Fig. 10 drawing label 1002 show the band, para. 114 discusses the watch system which contains the battery which is rechargeable). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the watch system containing a battery, as taught by Fenuccio, with the modified wearable sensing device of Rahman, for the purpose of creating a wearable training method that contains a battery as the power supply of the device in order to make the device portable and wearable.
In regards to claims 4 and 16, Fenuccio teaches that its one or more batteries are configured for charging via a Universal Serial Bus (USB) charger (see table 1 which states that the system contains a battery which is rechargeable using a USB device).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the rechargeable battery of the watch, as taught by Fenuccio, and incorporated it into the modified wearable sensor method of Rahman, for the purpose of making the wearable device more portable and allowing for the battery to be used for a long period of time and just being recharged.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in view of Sohne et al. (US 20200035337).
In regards to claim 10, Rahman discloses an apparatus comprising: a housing (Fig. 1, drawing label 110a or 410a, the outer portion or casing of the wearable device is intended to hold the sensing device), configured to receive a device (Fig. 1 drawing 110a or 410a the outer casing of the wearable computing device holds the sensors and other elements, para. 22 discusses the wearable computing device 110a or 410a containing sensors); a physiological sensor for sensing a physiological parameter of a user (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded); a power source configured to supply power to the physiological sensor (para. 22 discusses the device 110a or 410a being a wearable computing device which contains sensors to collect data about the user, Fig, 5 shows the plurality of sensors which are part of the device, it is inherent that the device has some sort of power source in order to run the computing device); a input/output unit configured for coupling to a device to exchange data (para. 23 the wearable device 110a or 410a will exchange information relating to the affective state determined to the mobile input/output and computing device 113); and a processor configured to: receive a physiological parameter from the physiological sensor (Fig. 4 shows the physiological sensor, 408 being part of a watch system, para. 31 discusses the sensor data will be able to identify the person’s affective state, which is the emotional state such as happy, sad, angry, based on what bodily information is recorded), provide the physiological parameter to an application installed on the device via the input/output unit (para. 21 the system contains a computer program application on the computing device 405 or 113, para. 45 discussing how figure 8A-C show the exchange between the computing system application and the wearable device), but fails to disclose steps of receiving a command indicating a color, selecting based on the indicated color and via the application, one or more songs, changing based on the selected one or more songs a song sequence of a playlist comprising the selected one or more songs, and causing the light source to display the color. Sohne teaches a step of receiving a command indicating a color (para. 203 discusses how the system uses collected physiological information, shown in fig. 5, with a given mental state, this given mental state will trigger the appropriate color to be displayed to relax the user), selecting based on the indicated color and via the application (para. 203 discusses that the system selects relaxing colors to be displayed if the mental state of the user is identified as angry), one or more songs, change, based on the selected one or more songs, a song sequence of a playlist comprising the selected one or more songs (para. 203 discusses that the system will play particular relaxing music if a particular agitated state is detected from the bio-signals, para. 185 further discusses selecting particular songs and music based on the identified biological signals ), and causing the light source to display the color (para. 203 discusses the system displays particular colored lights based on the mental state that is identified). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined displaying colored lights and certain music from detected signals, as taught by Sohne, with the wearable mood sensing system, as disclosed by Rahman, for the purpose of creating a wearable device that is able to present a user with particular music based on a mood in order to help keep the user in the given mood or change a mood into a better mood.  In regards to claim 13, Rahman suggests that its device comprises a smart watch (para. 22 discusses the wearable device, being a wearable computing device, 110a or 410a, this is inherently understood to suggest a smartwatch due to the fact that smartwatches are well-known wearable computer devices). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 20140085101) in view of Sohne et al. (US 20200035337), as applied to claim 10, in further view of Fenuccio et al. (US 20140375465).
In regards to claim 11, the modified system of Rahman discloses the above mentioned, but is silent to power source comprising one or more batteries. Fenuccio discloses a smartwatch wherein the power source comprises one or more batteries (Fig. 10 drawing label 1002 show the band, para. 114 discusses the watch system which contains the battery which is rechargeable). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the watch system containing a battery, as taught by Fenuccio, with the modified wearable sensing device of Rahman, for the purpose of creating a wearable device that contains a battery as the power supply of the device in order to make the device portable and wearable.  In regards to claim 12, Fenuccio teaches that its one or more batteries are configured for charging via a Universal Serial Bus (USB) charger (see table 1 which states that the system contains a battery which is rechargeable using a USB device). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the rechargeable battery of the watch, as taught by Fenuccio, and incorporated it into the modified wearable sensor method of Rahman, for the purpose of making the wearable device more portable and allowing for the battery to be used for a long period of time and just being recharged.

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. 
With respect to the arguments concerning whether the claimed invention is directed to an abstract idea, the examiner’s position is that the claimed invention recites a mental process, performed with generic computer components.  The method recites steps of receiving information, analyzing the received information via a mental process performed by a generic system, and generating an output based on the analysis.  In particular, the recited steps of providing the physiological parameter to an output device, determining a mood state based on the physiological parameter, selecting one or more songs based on the mood state, and changing a song sequence of a playlist are all capable of being performed in the human mind.  Under MPEP 2106.04(a)(2)(III), a mental process performed on a computer is directed to an abstract idea.
With respect to the arguments concerning whether the claimed invention amounts to significantly more than the abstract idea, none of the factors listed above and in MPEP 2106.04(d)(I) weigh in favor of patentability.  The claimed invention does not include an improvement in the functioning of a computer or other technology, but rather merely uses generic components including a sensor, a device including one or more processors, an audio playback component and a light source in their usual and customary way.  The step of using a sensor to determine a physiological parameter is well-understood, routine and conventional activity under MPEP 2106.05(d)(II), analogous to the step in Content Extraction of electronically scanning or extracting data from a physical document.  No improvement in the functioning of the sensor itself results from the invention.  The invention does not require the use of a particular machine particular machine, as again a generic computer system is not a “particular machine” under Alice and the sensor, device, audio playback component and light source are all recited in generic terms.  The claimed invention does not result in the transformation of a physical article into a different state or thing under MPEP 2106.05(c), as the ultimate result of the process is a change in the state of mind of a user.  The generation of selected audio and light colors/patterns is not a physical transformation of an article, or a particular useful application of the process, but rather amounts to a display of the results of the analysis performed via the mental process.
With respect to the arguments concerning claim 10 as presented in page 9 of the response, the examiner disagrees with the contention that the invention recites a non-conventional and non-generic arrangement of the claimed functions.  The claim does not recite a particular arrangement of elements, but rather merely lists the components used in the invention, including a housing configured to receive a device, a physiological sensor, a light source, a power source, and a processor configured to perform various tasks.  As recited, these components are not connected to each other in any particular way, much less in a way that amounts to a non-conventional arrangement sufficient to amount to significantly more than the abstract idea.  Further, Alice is clear that methods and apparatuses configured to implement the methods are subject to the same analysis under 35 USC 101, and that the recitation of a generic apparatus to perform an ineligible method does not add significantly more to the abstract idea beyond generally linking ‘the use of the [method] to a particular technological environment.
With respect to the arguments concerning the dependent claims, the judicial exception recited in each of these claims is again an abstract idea, performed using generic components.  Each of the claims recites generic components which do not add significantly more to the judicial exception.  The recitation in claims 2-3, 11 and 15 that the device draws power from batteries is a well-known and generic feature of an electronic device, as are the charger types recited in claims 4, 12 and 16, and do not represent a technological improvement.  Claims 5, 13 and 17 merely recite various well-known types of generic computer systems.  Claim 6 recites types of information to be received by a generic sensor, which again are well-known.  Claim 7 recites mental process steps performed by the generic device.  Claims 8, 9, 19 and 20 recite types of information resulting from the analysis, where the mood states and colors themselves are also abstract concepts.  Claim 18 recites that a playlist is stored on a device, which again is a generic and well-known feature of an audio playback device.  Because none of the dependent claims recite features which amount to significantly more than the mental process recited in the independent claims, these claims also remain rejected under 35 USC 101.

With respect to the arguments concerning the rejections under 35 USC 103, it remains the examiner’s position that the combined teachings of the references suggest the claimed invention to one of ordinary skill in the art. With respect to the argument that Tan fails to disclose a step of displaying a color pattern associated with one or more songs, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combined teachings of the references suggest a display of a color pattern associated with selected song(s), as Rahman and Kim both teach the generation of audio and visual (light) outputs associated with a user’s mood (Kim in particular teaches the manipulation and selection of songs on a playlist based on a detected mood of a user, in conjunction with a change in light color/brightness, at paragraph [0087]), and Tan discloses a display of a color pattern in association with a detected mood.  The provision of a selected color pattern amounts to no more than a simple substitution of one known element (the color pattern taught by Tan) for another (the light color/brightness taught by Kim) to achieve predictable results.  Furthermore, one of ordinary skill would understand that if a song selection is associated with a particular detected mood, and a color pattern is associated with that same detected mood, that the song selection and color pattern are also associated with each other by the transitive property.
With respect to the argument that a pattern does not inherently comprise one or more colors, it is the examiner’s position that while black and white may not technically be colors in the scientific sense, one of ordinary skill in the art of color displays would nevertheless consider black and white to be colors in the artistic sense of the term.  In any event the argument is moot, as Tan explicitly discloses the display of a “color and/or pattern” associated with a detected mood of a user at paragraph [0061].
Because the claim limitations is suggested by the combined teachings of the references, the claims remain rejected as being obvious under 35 US 103.

Applicant is advised that the entire disclosure has been carefully reviewed in an effort to determine whether there might be any allowable subject matter which could be added to the claims to overcome the rejections, and that no such allowable subject matter was found.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
June 13, 2022